DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 8/19/2022. Claims 1, 4, 7, 9, 12, 15, 16, 20 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 10045111 B1) hereinafter Bonner in view of Gong et al. (US 20210144463 A1) hereinafter Gong.
Regarding claim 7, Bonner teaches a computer-implemented method comprising: receiving a signal through a network from one or more sensors within an audio device based on the signal (“a capacitive sensor disposed in the ear piece for measuring a capacitance in the vicinity of the sensor, and one or more processing devices. The one or more processing devices are configured to generate a capacitance signal based on the sensed capacitance” in Col. 2, lines 23-35); determining a wearing status of an audio device to be touching an ear of a user (“a headphone includes an ear piece for acoustically coupling the headphone to a wearer's ear, a capacitive sensor disposed in the ear piece for measuring a capacitance in the vicinity of the sensor, and one or more processing devices. The one or more processing devices are configured to generate a capacitance signal based on the sensed capacitance, generate an average capacitance signal by averaging the capacitance signal over a period of time, generate an intermediate signal that includes a difference between the capacitance signal and the average capacitance signal, generate at least one of: a don signal and a doff signal, and set the average capacitance signal to be equal to the capacitance signal when a don or doff signal is generated. The don signal is generated subsequent to the headphone changing state from a doffed state to a donned state, and the doff signal is generated subsequent to the headphone changing state from a donned state to a doffed state.” in Col. 2, lines 22-37); 
Bonner does not specifically disclose the method further comprising monitoring the signal for an excessive use condition; and responsive to detecting the excessive use condition, activating a responsive action device within the audio device based on the detected excessive use condition however,
Since it is known in the art as evidenced by Gong for a method to further comprise monitoring the signal for an excessive use condition; and responsive to detecting the excessive use condition, activating a responsive action device within the audio device based on the detected excessive use condition (“The wireless headset includes a first wireless headset and a second wireless headset. When the power of the first wireless headset is lower than a first power threshold, the first wireless headset sends a low-battery notification information to the mobile terminal” in ¶[0121]); 
An ordinary skilled din the art would have been motivated to modify the invention of Bonner with the teachings of Gong for the benefit of improving the accuracy of the method, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bonner with Gong.
Regarding claim 15, claim is rejected for being the computer program product comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 7 (see rejection of claim 7 above).
Regarding claim 20, claim is rejected for being the computer system comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 7 (see rejection of claim 7 above).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 10045111 B1) hereinafter Bonner in view of Gong et al. (US 20210144463 A1) hereinafter Gong and further in view of Hanes et al. (US 20210204051 A1) hereinafter Hanes.
Regarding claim 8, Bonner as modified by Gong teaches the method of claim 7, Bonner as modified by Gong does not specifically disclose the method further comprising wherein the excessive use condition is an operating temperature above a threshold temperature however,
Since it is known in the art as evidenced by Hanes for a method to further comprise wherein the excessive use condition is an operating temperature above a threshold temperature in (“Headphones include a pair of cups, each housing a speaker to be positioned over an ear of a user, a processor, a cooling mechanism disposed within each of the cups to regulate environmental conditions inside of the cups to match environmental thresholds provided by a virtual reality device displaying a virtual reality environment to the user, a temperature sensor and at least one additional environmental sensor disposed within each of the cups to monitor the environmental conditions inside the cups, the processor to subsequently analyze data associated with the sensors and compare the data to the environmental thresholds and the processor to selectively activate the cooling mechanism based on the comparison.” in ¶[Abstract]), 
An ordinary skilled din the art would have been motivated to modify the invention of Bonner as modified by Gong with the teachings of Hanes for the benefit of improving the protection of the device, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bonner as modified by Gong with Hanes.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 10045111 B1) hereinafter Bonner in view of Gong et al. (US 20210144463 A1) hereinafter Gong and further in view of Hanes et al. (US 20210204051 A1) hereinafter Hanes and further in view of  Bidmead et al. (US 9668076 B2) hereinafter Bidmead.
Regarding claim 9, Bonner as modified by Gong and Hanes teaches the method of claim 8, Bonner as modified by Gong and Hanes does not specifically disclose the method further comprising wherein the pre-defined responsive action for exceeding the threshold temperature is to notify the user of the operating temperature however,
Since it is known in the art as evidenced by Bidmead for a method to further comprise wherein the pre-defined responsive action for exceeding the threshold temperature is to notify the user of the operating temperature in (“a headset coupled to the mobile device by measuring a change in at least one of a microphone bias line signal or a microphone bias line temperature signal, and then signal that a failure notification be transmitted to the remote supply management system using the network interface, wherein the microphone failure detection circuit is configured to compare the measured microphone bias line signal or the microphone bias line temperature signal to a first threshold to detect a predicted future failure of the headset, and to a second threshold to detect a current failure of the headset; and wherein the failure notification refers to a predicted future failure or a current failure of the headset.” in ¶[Claim 1]),
An ordinary skilled din the art would have been motivated to modify the invention of Bonner as modified by Gong and Hanes with the teachings of Bidmead for the benefit of improving the protection of the device, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bonner as modified by Gong and Hanes with Bidmead.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 10045111 B1) hereinafter Bonner in view of Gong et al. (US 20210144463 A1) hereinafter Gong and further in view of Ren et al. (US 20150179037 A1) hereinafter Ren.
Regarding claim 10, Bonner as modified by Gong teaches the method of claim 7, Bonner as modified by Gong does not specifically disclose the method further comprising wherein the excessive use condition is a freefall event however, 
Since it is known in the art as evidenced by Ren for a device to further comprise wherein the excessive use condition is a freefall event  in (“For example, accelerometers can detect free-fall condition” in ¶[0066]).
An ordinary skilled din the art would have been motivated to modify the invention of Bonner as modified by Gong with the teachings of Ren for the benefit of improving the protection of the device, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bonner as modified by Gong with Ren.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 10045111 B1) hereinafter Bonner in view of Gong et al. (US 20210144463 A1) hereinafter Gong and further in view of Ren et al. (US 20150179037 A1) hereinafter Ren and further in view of Buschmann et al. (US 20190096226 A1) hereinafter Buschmann.
Regarding claim 11, Bonner as modified by Gong and Ren teaches the method of claim 10, Bonner as modified by Gong and Ren does not specifically disclose the method further comprising wherein the pre-defined responsive action includes: determining a first location of client device and a second location of the audio device; responsive to the first location and the second location exceeding a threshold distance, notifying the user of the second location via the client device however, 
Since it is known in the art as evidenced by Buschmann for a method to further comprise wherein the pre-defined responsive action includes: determining a first location of client device and a second location of the audio device (“calculating, by a processor, a distance between a mobile device and at least one of two or more wireless accessories in communication with the mobile device an determining whether the distance between the mobile device and the at least one of two or more wireless accessories is greater than a first threshold distance” in ¶[Abstract]); responsive to the first location and the second location exceeding a threshold distance, notifying the user of the second location via the client device (“generating an alert by the mobile device that indicates that the at least one of two or more wireless accessories is greater than the threshold distance away from the mobile device” in ¶[Abstract]),
An ordinary skilled in the art would have been motivated to modify the invention of Bonner as modified by Gong and Ren with the teachings of Buschmann for the benefit of improving the security of the method, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bonner as modified by Gong and Ren with Buschmann.
Allowable Subject Matter
Claims 1-6, 12-14, 16-19 are allowed over prior art of record.
Most relevant prior art of record is Ren et al. (US 20150179037 A1) hereinafter Ren in view of Macneil et al. (US 20190086969 A1) hereinafter Macneil.
Regarding claim 1, Ren teaches A computer-implemented method (“The electronic device 100 can correspond to any electronic device, for example, a laptop computer, a desktop computer, a mobile phone, a tablet computer, a personal digital assistant (PDA), a digital music player, a video game controller or console, a portable video game, a television with one or more processors embedded therein or coupled thereto, etc. The electronic device 100 can be a mobile device” in ¶[0019]) comprising: determining a freefall event of an audio device is occurring (“For example, accelerometers can detect free-fall condition” in ¶[0066]); determining an operating environment type of a surface the audio device contacts after the freefall event ends (“accelerometers can detect free-fall condition, which typically precedes a liquid ingress event” in ¶[066]), wherein the operating environment type of the surface indicates liquid is present (“liquid ingress event” in ¶[066]); 
Ren does not specifically disclose the method further comprising responsive to the indication that water is present, taking a liquid mitigation action however, 
Since it is known in the art as evidenced by Macneil for a method to further comprise responsive to the indication that water is present, taking a liquid mitigation action in (“The portable electronic device of claim 14, wherein the occlusion detection circuitry is configured to sense a change in conductivity of the conductive structure due to contact with an occluding liquid, and wherein the device further comprises occlusion mitigation circuitry configured to drive a current through the conductive structure to heat the conductive structure to encourage evaporation of the occluding liquid” in ¶[Claim 15]), 
Ren as modified by Macneil does not specifically disclose the method further comprising taking a liquid mitigation action comprising inflating a balloon of the audio device.
The following is the reason for allowance of claim 1:
Ren alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises taking a liquid mitigation action comprising inflating a balloon of the audio device, therefore the claim is allowed for the limitations above in combination with any other limitations of the claim.
Regarding claims 2-6, claims are allowed for their dependency on allowed claim 1.
Regarding claim 12, claim is allowed for being the computer program product comprising at least the same elements and performing at least the same functions performed by the computer implemented method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 13-14, claims are allowed for their dependency on allowed claim 12.
Regarding claim 16, claim is allowed for being the computer system comprising at least the same elements and performing at least the same functions performed by the computer implemented method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 17-19, claims are allowed for their dependency on allowed claim 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654